[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 766 
Order affirmed, without costs; no opinion.
Concur: LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ. LEHMAN, Ch. J., dissents on the ground that the cases which hold that there can be no casting vote unless there be a tie are based upon statutes which specifically so provide. In this case it appears from a reading of the statute that the Mayor has a casting vote whenever his vote would be a vote that turns the scale (Cf. Oxford Dictionary).